Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s response filed 10/19/2021 in reply to Non-Final Action mailed 05/19/2021 is entered. None of the claims is amended or canceled. Claims 1-20 are pending for examination
The Non-Final rejection mailed 05/19/2021 included  a double patenting rejection, wherein claims 1 and 11 were rejected as being unpatentable over claims 1 and 11 of US Patent# 10902504.
Terminal Disclaimer
2.	The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent# 10902504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
3.	Claims 1-20 allowed. 
	Claims 1 and 11 are independent. Claims 2-10 depend from claim 1, and claims 12-20 depend from claim 11.

The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 01/13/2020, 04/06/2021,  reviewed parent application 15333730, now US Patent # 10902504.


3.1. Claims 1-10:
With reference claims 1-10, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, a system comprising N location indicators for arrangement throughout a store that includes a plurality of stocked items for picking according to one or more electronic customer orders, wherein each of the N location indicators is configured to transmit a different location siqnal such that N different location signals are transmitted in the store, wherein the N location signals define M different areas of the store, each of the M areas covered by one or more of the N location signals, and wherein each of the stocked items is associated with one of M different location values, each of the M location values corresponding to one of the M areas, a central computing system configured to store a location map that defines how the M areas are arranged, and a mobile scanning device comprising a display, the mobile scanning device configured to: detect a sequence of location signals, wherein the central computing system is configured to update the location map based on the detected sequence of location signals, store the associations between the stocked items and the M location values, wirelessly receive an electronic customer order comprising a plurality of ordered items indicating which of the stocked items are to be picked, detect a current set of one or more of the N location signals, determine a current location value of the M location values based on the current set of one or more location signals, and arrange at least some of the plurality of ordered items on the display based on at least one of the current location value, 

3.2: Claims 11-20
The prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, a system comprising N location indicators for arrangement throughout a store that includes a plurality of stocked items for picking according to one or more electronic customer orders, wherein each of the N location indicators includes a different readable code, each readable code being associated with a different location value, wherein each of the N location indicators is associated with a different area of the store such that each readable code and associated location value of a location indicator are associated with a respective area of N different areas in the store, and wherein each of the stocked items is associated with one of the N different location values, a central computing system configured to store a location map that defines how the N areas are arranged, and a mobile scanning device configured to scan a sequence of readable codes, wherein the central computing system is configured to update the location map based on the scanned sequence of readable codes, store the associations between the stocked items and the N location values, wirelessly receive an electronic customer order comprising a plurality of ordered items indicating which of the stocked items are to be picked, scan a nearby one of the N readable codes, determine a current location value of the N location values based on the scanned nearby readable code, and arrange at least some of the plurality of ordered items on the display based on at least one of the current location value, the location map, and the associations between the stocked items and the N location values [[See independent claim 11. Claims 12-20 depend from claim 11].

4 	Best relevant Prior art:



(ii) Deshpande et al. [US2015/0120514 A1; see at least Abstract and paragraph 0014, cited in the Parent Application 15333730 now US Patent 10552894] discloses a logistic management system for a retail store, where a pickup touting system receives online orders from a plurality of sources such as via telephone, wireless systems, websites, mobile devices and schedules orders for pickup by generating a list of items to be collected as “pick list”.

(ili) | Field-Darragh [US20140279294 Al; see paragraph 0104; cited in the Parent Application 15333730 now US Patent 10552894] discloses determining the absolute or relative location of an item or items and enable a store employee to more efficiently be directed to that item or items for purposes of "picking" the item(s) for shipment to, or to set aside for a customer, but does not teach or render, alone or combined with other prior art all the limitations, as a whole, as drafted in claims 1 and 11.

(iv) Derwent 2012-N29250 to SASANKAN S§& et al. [cited in the Parent Application 15333730 now US Patent 10552894] discloses a method and system for locating a specific item in a large retail store, wherein the disclosed method enables delivering product-location 
(v) Vanska et al. [US 20040093274 A1; see Abstract, Fig 8A, and paras 0035, 0065, 0067 and 0071] discloses facilitating a shopping experience, wherein Fig.8A shows an optimal shopping route displayed to a consumer on a map, the map includes the floor plan 800 of the shop including a POS 806 and displays 808 along with location beacons 810 (e.g., RF-ID tag readers 158 or RF-ID tags 159 used to determine the user's location). Overlaid onto the floor plan 800 are the locations 812 of the items on shopping list 400, the user's present location 814 and the optimal shopping route 816. The user's location may be made highly visible through the use of animation and/or a contrasting color, provided of course that display 102 is capable of such features.

(vi) Clare et al. [US Patent 10078861; see Abstract] discloses providing a centralized customer order processing system comprising a customer order received by a central server, upon arrival at the identified store location a mobile application on a mobile device of the customer is invoked when detecting a proximity signal located at the identified store location, with the order activation signal may be transmitted to a server, the order activation signal indicating customer arrival at the identified store location is invoked when detecting a proximity signal located at the identified store location, with the order activation signal may be transmitted to a server, the order activation signal indicating customer arrival at the identified store location.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.